Wood, J. The legislature of 1899 passed an act, entitled “An act to provide for the confirmation of titles to real estate” (Acts 1899, p. 133), which provides for the confirmation of land that is “wild or improved or in the actual possession of the petitioner or those claiming under him,” and prescribes the manner of procedure. The last section of the act provides for the repeal of all acts or parts of acts in conflict with it. We are asked by this appeal to say whether the above act repeals the provisions of chapter 25, Sand. H. Dig., relating to the “Confirmation of Titles.” The provisions of chapter 25, Sand. & li. Dig., have reference solely to the confirmation of tax titles and the other titles specifically named, and we think the learned chancellor properly held that the act of March 28, 1899, had no reference whatever to the confirmation of tax titles. Repeals by application are not favored. There are several provisions in chapter 25, Sand. & H. Dig., not contained in the act of 1899, and vice versa. But, as we construe it, since the two acts do not relate to the same thing, there is no necessary repugnance or inconsistency. One is a special law pertaining exclusively to the titles specifically named therein; the other relates to all other titles. Affirmed.